

116 HR 5182 IH: To prohibit the Department of Defense from deploying strategic assets of the United States in the Republic of Turkey.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5182IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Meng (for herself, Mr. Bilirakis, Ms. Speier, and Mr. Soto) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the Department of Defense from deploying strategic assets of the United States in the
			 Republic of Turkey.
	
 1.FindingsCongress finds the following: (1)As part of the North Atlantic Treaty Organization’s (NATO) nuclear sharing policy, non-nuclear NATO members have hosted United States nuclear weapons and associated forces within their respective territories since the 1960s.
 (2)NATO’s nuclear sharing policy was enacted during the Cold War as a means to enhance deterrence of the Soviet Union by involving non-nuclear NATO allies alongside the United States, the United Kingdom, and France.
 (3)Turkey has been a member of NATO since the organization’s first enlargement in 1952. (4)Turkey’s current president Recep Tayyip Erdogan has altered many long-standing Turkish policies and institutions, making the Government of Turkey more authoritarian and Islamist.
 (5)The failed coup attempt of July 2016 and the subsequent reprisals against suspected participants raise concerns about the stability of the Turkish government and the discipline of its military.
 (6)Turkey continues to develop stronger relations with geopolitical adversaries to NATO such as Russia, China, and Iran.
 (7)In October 2019, in response to questions about the security of United States strategic assets in Turkey, the President of the United States noted we’re confident, and we have a great—a great air base there, a very powerful air base..
 (8)The Incirlik Air Base website states, The 39 Operations Support Squadron leads world-class airfield & support operations to orchestrate and control U.S., Turkish, and coalition forces operating at Incirlik Airbase in the execution of full-spectrum airpower and nuclear deterrent operations..
 (9)Turkey denied the United States access to Incirlik Air Base during the Iraq War in 2003 and refused to allow coalition jets to use Incirlik when ISIS gained ground in Kobani, Syria, in 2014.
 2.Prohibition on availability of funds for certain deployment of strategic assetsNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense may be obligated or expended for the future deployment of any strategic assets of the United States in the Republic of Turkey.
		